23 Ill. App. 2d 315 (1959)
162 N.E.2d 603
City of Chicago, a Municipal Corporation, Appellee,
v.
Hyman Goldstein, Appellant.
Gen. Nos. 47,640, 47,641, 47,642, consolidated.
Illinois Appellate Court  First District, First Division.
November 16, 1959.
Released for publication December 21, 1959.
*316 Herman Jacobs, for appellant.
John C. Melaniphy, Corporation Counsel of the City of Chicago (Sydney R. Drebin, and Rita Ivy Epstein, Assistant Corporation Counsel, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.